DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 18 recites that the rigid frame structure supports a sensor package comprising the sensor. There is no support for the rigid frame structure supporting the sensor package comprising the sensor. Therefore claim 18 contains new matter.

Claims 19-23 contain new matter for depending from claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 has been amended to recite on lines 5-6 that the rigid frame structure supports a sensor package comprising the sensor. Lines 8-10 recite that the sensor package is mechanically isolated from the substrate for preventing package stress from propagating onto the sensor. 
A sensor package is typically a housing structure encapsulating a sensor. Instant ¶36 explains that the point of the rigid frame structure and compliant elements is to prevent stress from the sensor package from reaching the sensor through the compliant elements and rigid frame structure. Reciting that the rigid frame structure supports the sensor package (due to the amendment filed 4/22/22) means that the sensor package is interposed between the sensor 210 and the rigid frame structure 242 (see fig. 2A to see how elements are connected in the disclosed invention), which means stress from the sensor package directly reaches the sensor without passing through the compliant elements and rigid frame structure. Therefore, it is unclear how package stress is prevented from propagating onto the sensor as claimed.
For the purpose of examination, the phrase “sensor package” will be interpreted to mean “sensor.”

Claims 19-23 are indefinite for depending from claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 10-12, 14, 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benzel et al. (DE 102014210006 A1, hereinafter Benzel).
As to claim 1, Benzel teaches a device (figs. 3 and 7; ¶37 teaches that figs. 3 and 7 are a single embodiment) for reducing package stress sensitivity (¶4, ¶37) of a sensor 12 comprising: 
[AltContent: ][AltContent: textbox (CE)][AltContent: arrow][AltContent: arrow][AltContent: textbox (RFS)][AltContent: ]
    PNG
    media_image1.png
    486
    487
    media_image1.png
    Greyscale

a rigid frame structure RFS (fig. 7 above) configured to at least partially support the sensor 12 (fig. 3 shows a sensitive element 123 in the sensor 12 – see figs. 1, 2 and/or 4 for the locations of elements 12, 123; in fig. 7, the sensitive element is labeled “18” - ¶34-35), wherein the sensor comprises a mechanical element 18, wherein the sensor is attached to the rigid frame structure, wherein the rigid frame structure and the sensor are in a same layer 10 (fig. 3), such that the sensor is mechanically isolated from a substrate 20 (fig. 3) for preventing package stress from propagating onto the mechanical element of the sensor (as described in ¶33 and ¶37, the sensor is decoupled from thermal/mechanical stresses originating from outside the sensor 12, meaning the device is capable of preventing packaging stress from reaching the mechanical element as claimed); and 
a plurality of compliant elements CE (fig. 7 above), wherein a compliant element of the plurality of compliant elements is connected to the rigid frame structure and connected to the substrate 20,
wherein the plurality of compliant elements CE and the rigid frame structure RFS are in the same layer 10 (fig. 3, fig. 7, ¶33 and ¶37 describe trenches 51 extending through layer 10 which does not include contact portions 41, the trenches 51 forming compliant elements “CE” shown in fig. 7 above; fig. 3 and ¶33 teach that the trenches 51 are in layer 10, meaning the compliant elements CE are in layer 10 and are not in the same layer as contact portions 41).

As to claim 18, Benzel teaches a method for reducing package stress sensitivity of a sensor 12 comprising: 
providing a substrate 20; 
providing one or more anchor points AP (see fig. 3 above; ¶37 teaches that figs 3 and 7 are a single embodiment) for attaching to the substrate; 
providing a rigid frame structure RFS (fig. 7 above) for at least partially supporting a sensor package comprising the sensor 12 (see the 112b rejection of this claim above for the examiner’s interpretation; here, the claim is considered to recite that the rigid frame structure supports the sensor 12, not the sensor package); 
attaching the sensor package (i.e. the sensor 12; see the 112b rejection of this claim above for the examiner’s interpretation) to the rigid frame structure, wherein the rigid frame structure and the sensor 12 are in a same layer 10, such that the sensor package (i.e. the sensor 12) is Serial No.: 15/985,2834 Examiner: Parco Jr., Ruben CIVS-769Art Unit: 2853mechanically isolated from the substrate 20 (by the springs formed by trenches 51 – see fig. 7) for preventing package stress from propagating onto the sensor (¶37 teaches that the compliant elements CE, shown in fig. 7 above, are spring elements, which provides the claimed mechanical isolation and prevention of package stress propagation); and 
attaching the rigid frame structure to the anchor points through corresponding compliant elements CE (see fig. 7 above), wherein the corresponding compliant elements, the sensor, and the rigid frame structure are in the same layer 10 (fig. 3 and ¶33 teach that trenches 51 extend entirely through layer 10; the Examiner notes that ¶32 and ¶35 teach that the conductive track structures 17’ formed on the compliant elements CE are formed between the grooves of the trench structure 51, which extends “through the entire first semiconductor component 10” as taught in ¶33; this means that the compliant elements CE are in layer 10; additionally, figs. 3 and 7 show that the sensor 12 and rigid frame structure are in layer 10).

As to claims 2 and 19, Benzel teaches wherein the sensor is a pressure sensor 12 (¶6, ¶18-19 and ¶35 teach that the MEMS sensor 12 is a pressure sensor).

As to claim 3, Benzel teaches wherein the sensor is partially or fully suspended from the rigid frame structure (as shown in fig. 7).






[AltContent: textbox (AP)]
[AltContent: arrow][AltContent: arrow]


    PNG
    media_image2.png
    350
    423
    media_image2.png
    Greyscale


As to claim 5, Benzel teaches wherein the rigid frame structure is attached to the substrate 20 with four anchor points AP (fig. 3 above; fig. 3 and ¶33 teach that trenches 51 extend entirely through layer 10; the Examiner notes that ¶32 and ¶35 teach that the conductive track structures 17’ formed on the compliant elements CE are formed between the grooves of the trench structure 51, which extends “through the entire first semiconductor component 10” as taught in ¶33; this means that the compliant elements CE are in layer 10; additionally, fig. 7 shows that there are four trenches 51 and four compliant elements CE, meaning there are four anchor points AP to which the four compliant elements are attached) and four corresponding compliant elements CE.

As to claim 6, Benzel teaches wherein the rigid frame structure is a full frame (as broadly recited).

As to claim 10, Benzel teaches wherein the plurality of compliant elements are suspension elements that are a crab-leg structure (crab legs are bent, and the compliant elements of Benzel are bent as shown in fig. 7).

As to claim 11, Benzel teaches a device (figs. 3 and 7; ¶37 teaches that figs 3 and 7 are a single embodiment) for supporting a micro-electro-mechanical (MEMS) sensor 12, the device comprising: 
four anchor points AP for attaching to a substrate 20; 
a rigid frame structure RFS (fig. 7 above) configured to support the MEMS sensor, wherein the MEMS sensor is attached to the rigid frame structure, and wherein the rigid frame structure and the MEMS sensor are in a same layer 10, such that the MEMS sensor is mechanically isolated from the substrate for preventing package stress from propagating onto the MEMS sensor (as described in ¶37, the sensor is decoupled from thermal/mechanical stresses originating from outside the sensor 12, meaning the device is capable of preventing packaging stress from reaching the mechanical element as claimed); and 
a crab-leg suspension element CE (fig. 7 above; the crab leg suspension elements CE are bent similarly to a crab leg as broadly recited) between each anchor point AP (fig. 3 above; fig. 3 and ¶33 teach that trenches 51 extend entirely through layer 10; the Examiner notes that ¶32 and ¶35 teach that the conductive track structures 17’ formed on the compliant elements CE are formed between the grooves of the trench structure 51, which extends “through the entire first semiconductor component 10” as taught in ¶33; this means that the compliant elements CE are in layer 10 along with the sensor 12 and rigid frame structure RFS; additionally, fig. 7 shows that there are four trenches 51 and four crab leg suspension elements CE, meaning there are four anchor points AP to which the four crab leg suspension elements are attached) and the rigid frame structure and in the same layer 10 as the MEMS sensor 12 and the rigid frame structure RFS (as explained above and as shown in figs. 3 and 7, the crab leg suspension elements CE are in layer 10, which contains the rigid frame structure and MEMS sensor 12), wherein the crab-leg suspension element is compliant such that the crab-leg suspension element is capable of yielding elastically such that the rigid frame structure can move responsive to the package stress to prevent the package stress from propagating onto the MEMS sensor 12 (as taught in ¶37, a spring-elastic connection is generated by the crab leg suspension elements so that the sensor structure 12 is decoupled from substrate 20, which prevents the claimed package stress from propagating onto the MEMS sensor).

As to claim 12, Benzel teaches wherein the sensor is a pressure sensor 12 (¶6, ¶18-19 and ¶35 teach that the MEMS sensor 12 is a pressure sensor).

As to claim 14, Benzel teaches wherein the rigid frame structure is a full frame.

As to claim 20, Benzel teaches wherein the compliant elements are more compliant than the rigid frame structure (¶37 teaches that the compliant elements CE are spring members formed by trenches 51 in the rigid frame structure, meaning the compliant elements are more compliant than the rigid frame structure).

As to claim 21, Benzel teaches wherein the anchor points AP are attached to the substrate 20 by welding (via the soldering of solder contact points 41 – see ¶13, ¶37 and fig. 3).

As to claim 22, Benzel teaches wherein the rigid frame structure and the compliant elements are fabricated by etching (¶32 and ¶34 teach that the decoupling structure 50 comprises trenches 51, seen in figs. 3 and 7; ¶24 then teaches that decoupling structure 50 is formed by etching).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benzel in view of Hoefer et al. (US 20130199295 A1, hereinafter Hoefer).
As to claim 4, Benzel teaches wherein each compliant element CE comprises at least one connection to an anchor point AP and a connection to the rigid frame structure RFS.  
Benzel does not teach wherein each compliant element comprises a plurality of connections to the rigid frame structure.
[AltContent: textbox (X)][AltContent: arrow][AltContent: ][AltContent: textbox (Fig. 3g)]
    PNG
    media_image3.png
    104
    127
    media_image3.png
    Greyscale



Hoefer teaches a MEMS device (fig. 1) comprising a rigid frame structure 12 and compliant elements X (fig. 3g above; Hoefer teaches four compliant elements X), wherein each compliant element X comprises at least one connection to an anchor point (where elements X and 13 meet) and a plurality of connections (in the case of the one compliant element X shown above, the connections are the right and left ends) to the rigid frame structure 12 (see ¶53 and fig. 3g for descriptions of the compliant elements X).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Benzel to have the spring structures 11 (which comprise compliant elements X) of Hoefer so as to increase elasticity and robustness (¶53, Hoefer).

As to claim 13, Benzel as modified teaches wherein each crab-leg suspension element comprises one connection to an anchor point AP.
Benzel does not teach wherein each crab leg suspension element has a plurality of connections to the rigid frame structure.
Hoefer teaches a MEMS device (fig. 1) comprising a rigid frame structure 12 and compliant elements X (fig. 3g above; Hoefer teaches four compliant elements X), wherein each compliant element X comprises at least one connection to an anchor point (where elements X and 13 meet) and a plurality of connections (in the case of the one compliant element X shown above, the connections are the right and left ends) to the rigid frame structure 12 (see ¶53 and fig. 3g for descriptions of the compliant elements X).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Benzel to have the spring structures 11 (which comprise compliant elements X) of Hoefer so as to increase elasticity and robustness (¶53, Hoefer).

Claims 7-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benzel.
As to claim 7, Benzel teaches wherein the rigid frame structure and the plurality of compliant elements each comprise the same material (see fig. 7).
Benzel does not teach, regarding fig. 7, that the material is silicon.
Fig. 5 of Benzel teaches a rigid frame structure (surrounding the membrane 18 and trenches 51) and plurality of compliant elements (formed by trenches 51) each comprising silicon (¶39 teaches that element 11 is silicon, and fig. 5 shows that each of the rigid frame structure and compliant elements are made from silicon element 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of fig. 7 of Benzel such that the rigid frame structure and compliant elements are silicon as taught by fig. 5 of Benzel since such a modification would be a simple substitution of one material for another for the predictable result that the sensor is still successfully decoupled.

As to claim 8, Benzel as modified teaches wherein the material comprising the rigid frame structure is the same as the material (silicon, as detailed in the rejection of claim 7 above) that comprises the plurality of compliant elements.

As to claim 9, Benzel teaches wherein the plurality of compliant elements are more compliant than the rigid frame structure (¶37 teaches that the compliant elements CE are spring members formed by trenches 51 in the rigid frame structure, meaning the compliant elements are more compliant than the rigid frame structure).

As to claim 15, Benzel as modified teaches wherein the rigid frame structure and the crab-leg suspension element each comprise the same material (see fig. 7, Benzel).
Benzel as modified does not teach, regarding fig. 7 of Benzel, that the material is silicon.
Fig. 5 of Benzel teaches a rigid frame structure (surrounding the membrane 18 and trenches 51) and plurality of compliant elements (formed by trenches 51) each comprising silicon (¶39 teaches that element 11 is silicon, and fig. 5 shows that each of the rigid frame structure and compliant elements are made from silicon element 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Benzel as modified such that the rigid frame structure and crab-leg suspension elements are silicon as taught by fig. 5 of Benzel since such a modification would be a simple substitution of one material for another for the predictable result that the sensor is still successfully decoupled.

As to claim 16, Benzel as modified teaches wherein the material comprising the rigid frame structure is the same as the material comprising the crab-leg suspension element (as discussed in the rejection of claim 15, they are both made of silicon).

As to claim 17, Benzel teaches wherein the crab-leg suspension element is more compliant than the rigid frame structure (¶37 teaches that the suspension elements, formed by trenches 51 in the rigid frame structure, are spring members, meaning the suspension elements are more compliant than the rigid frame structure).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benzel in view of Faralli et al. (US 20150001645 A1, hereinafter Faralli).
As to claim 23, Benzel teaches wherein the rigid frame structure RFS, the compliant elements CE, and the sensor 12 are monolithically fabricated using the same material 11’ (figs. 3 and 5-7 show that these elements are all made of a monolithic piece of material 11’).
Benzel does not teach wherein the monolithic fabrication occurs in the same process step.
Faralli teaches a MEMS device in which a rigid frame structure 8, compliant elements 5, and the sensor 3 are monolithically fabricated in the same process step using the same material (silicon – see figs. 4-6 and ¶32-34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Benzel such that the monolithic fabrication occurs in the same process step as taught by Faralli since such a modification would be a simple substitution of one method of monolithic fabrication for another for the predictable result that pressure is still successfully detected.
Response to Arguments
Applicant's arguments filed 10/5/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6 that claim 18 no longer recites new matter limitations. 
Applicant’s argument is not persuasive. As explained in the 112a rejection above, the new matter limitations still exist in claim 18 on lines 4 and 7-9, wherein the sensor package is supported by the rigid frame structure so as to mechanically isolate the sensor package for preventing package stress from propagating onto the sensor. The Examiner suggests amending claim 18 not to recite that the sensor package is supported on the rigid frame structure and mechanically isolated from package stress, which comes from the sensor package.

Applicant argues on pg. 7 that the amendment to claim 18 overcomes the 112b rejection thereof.
Applicant’s argument is not persuasive. Claim 18 still recites on lines 4 and 7-9, wherein the sensor package is supported by the rigid frame structure so as to mechanically isolate the sensor package for preventing package stress from propagating onto the sensor. Therefore, as explained in the 112b rejection of claim 18 above, claim 18 is still indefinite. The Examiner suggests amending claim 18 not to recite that the sensor package is supported on the rigid frame structure and mechanically isolated from package stress, which comes from the sensor package.

Applicant argues on pgs. 8-10 that Benzel does not teach compliant elements, the sensor, and the rigid frame structure being in the same layer. To support this, Applicant points to fig. 7 of Benzel, which Applicant argues is a cross section of sensor unit 1 at plane 100. Applicant argues that Benzel teaches that the trenches 51 are configured “surrounding contact areas 41,” which are not in the same layer as the sensor. Applicant argues on pg. 10 that since sensor contact areas 41 are not in the same layer as the sensor structure, then alleged compliant elements 17 are also not in the same layer as the sensor structure.
Applicant’s argument is not persuasive. Applicant’s argument that fig. 7 shows a cross section of the device at plane 100 is not persuasive because figs. 3-4 show that the contact areas 41 and the sensitive element 18/123 (¶34-35 teaches that the sensitive element is a diaphragm) are NOT in plane 100. Applicant’s argument that the conductive tracks 17’ are in a different plane than the sensor structure 18/123 is not persuasive because Applicant argues that fig. 7 shows a cross section view at plane 100, meaning everything shown in fig. 7 would have to be in the same plane 100. If everything in fig. 7 is in plane 100 (according to Applicant’s assertion that fig. 7 shows a cross section at plane 100), then they are all necessarily in the same layer.
Applicant’s arguments are further unpersuasive because Benzel teaches the sensor 12, compliant elements CE (i.e. spring elements CE shown in fig. 7 above) and rigid frame structure RFS to be in the same layer 10 (fig. 3 and ¶33 teach that trenches 51 extend entirely through layer 10; the Examiner notes that ¶32 and ¶35 teach that the conductive track structures 17’ formed on the compliant elements CE are formed between the grooves of the trench structure 51, which extends “through the entire first semiconductor component 10” as taught in ¶33; this means that the compliant elements CE are formed in layer 10 along with the sensor 12 and rigid frame structure RFS).

Applicant argues on pg. 12 that Benzel does not teach 
“First, Applicants submit that Benzel does not teach or suggest “a plurality of compliant elements, wherein a compliant element of the plurality of compliant elements is connected to the rigid frame structure and connected to a substrate, wherein the plurality of compliant elements, the sensor, and the rigid frame structure are in the same layer’ (emphasis added) as recited in independent Claim 1 and “a crab-leg suspension element between each anchor point and the rigid frame structure and in the same layer as the MEMS sensor and the rigid frame structure” (emphasis added) as recited in
independent Claim 11.
As presented above, Applicants submit that Benzel does not disclose “a plurality of compliant elements, wherein a compliant element of the plurality of compliant elements is connected to the rigid frame structure and connected to a substrate, wherein the plurality of compliant elements, the sensor, and the rigid frame structure are in the same layer” (emphasis added) as recited in independent Claim 1. For a similar rationale, Applicants submit that Benzel also does not teach or suggest the embodiment
recited in independent Claim 1, and the similar recitations of independent Claim 11.”
More specifically, Applicant argues on pg. 12 that because contact areas 41 are allegedly not in the same plane as the sensor structure 12, the conductors 17 are also allegedly not in the same plane as the sensor structure 12.
Applicant’s argument is not persuasive. ¶32 and ¶35 of Benzel teach that the conductive track structures 17’ formed on the compliant elements CE are formed between the grooves of the trench structure 51, which extends “through the entire first semiconductor component 10” as taught in ¶33. Since the trenches 51 are in layer 10, the compliant elements CE are also in layer 10 along with the sensor 12.

Applicant’s argument that the obviousness rejection of claim 1 is improper (pgs.13-15) is not persuasive because the rejection of claim 1 is a 102 rejection.

Applicant argues on pg. 13 that the modified Benzel fails to teach claim 4.
Applicant’s argument is not persuasive because Applicant fails to provide a substantial argument as to why the modified Benzel allegedly does not teach claim 4.

Regarding the rejections of claims 7-9 (see pgs. 14-15) Applicant argues that Benzel’s compliant elements are not in the same layer as sensor structure 12.
Applicant’s argument is not persuasive. As previously discussed, Benzel indeed teaches compliant elements CE in the same layer 10 as the sensor 12.

Applicant argues on pg. 15 and pgs. 16-17 that Benzel teaches away from certain elements of claims 1 and 18, respectively.
Applicant’s argument is irrelevant because the rejection of claim 1 is an anticipation rejection.

As to claim 18, Applicant argues on pg. 16 that Benzel does not teach compliant elements, the sensor and the rigid frame structure being in the same layer. Specifically, Applicant argues that since contact portions 41 are allegedly not in the same layer as the sensor 12, then the conductors 17 are also allegedly not in the same layer as sensor 12.
Applicant’s argument is not persuasive. ¶32 and ¶35 of Benzel teach that the conductive track structures 17’ formed on the compliant elements CE are formed between the grooves of the trench structure 51, which extends “through the entire first semiconductor component 10” as taught in ¶33. Since the trenches 51 are in layer 10, the compliant elements CE are also in layer 10 along with the sensor 12.
Regarding claim 23, Applicant argues on pg. 17 that Faralli does not teach “wherein the corresponding compliant elements, the sensor, and the rigid frame structure are in the same layer,” which are elements from claim 18. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Faralli was not relied on for the cited elements and Benzel anticipates claim 18.

Applicant argues on pg. 17 that the rejection of claim 18 does not satisfy the requirements of a prima facie case of obviousness.
Applicant’s argument is irrelevant because Benzel anticipates claim 18.

Applicant’s arguments with respect to claim 11 (see pg. 11, wherein Applicant alleges that Benzel and Hoefer teach away from their combination; also see pg. 13, in which Applicant alleges that the rejection of claim 11 does not satisfy the requirements for a prima facie case of obviousness) have been considered but are moot in view of the new ground(s) for rejection. Specifically, Benzel now anticipates claim 11 due to the claim amendment thereto filed 10/5/22.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                               

/JILL E CULLER/           Primary Examiner, Art Unit 2853